Citation Nr: 1144803	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities (claimed as neuropathy), to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for psychiatric disorder, to include depression, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1966, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and January 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for psychiatric disorder, to include depression, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The diagnosis of chronic cardiac disorder, to include hypertension, has not been established at any time during the appeals process.  

2. The preponderance of the evidence does not show that the Veteran's radiculopathy of the bilateral lower extremities disorder is related to his military service or to a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in January 2007 and July 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the aforementioned notice letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, VA has a duty to assist a veteran in the development of his claims. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159. The RO has obtained service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative have identified any outstanding evidence.

VA examinations with respect to the service connection issues on appeal were obtained in January and August 2007.  38 C.F.R. § 3.159(c)(4) . To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements and testimony of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Notably, the August 2007 heart examiner clearly explained why the Veteran did not present with a cardiac or hypertensive disorder.  Similarly, in the January 2007 examination report, the examiner cited to clinical findings, test data, and the Veteran's past medical history in determining that the Veteran's radiculopathy was the result of a non-service connected condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board recognizes that the Veteran's claims file was not reviewed as part of the January 2007 examination.  Such is not necessarily fatal to determining the adequacy of the examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   In this regard, the Board observes that the VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, performed the neurological testing, and provided the information necessary to evaluate his disability.  There is also a strong indication that the examiner may have had access to the Veteran's electronic medical records. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as cardiovascular-renal disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include ischemic heart disease, and acute and subacute peripheral neuropathy) to a degree of 10 percent or more at any time after service, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.   38 U.S.C.A. §§ 1112, 116; 38 C.F.R. § 3.307, 3.309(e), 3.313.  

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for additional conditions, to include ischemic heart disease.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Reg. 53, 303 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarcation; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary artery bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Reg. at 53, 216; 38 C.F.R. § 3.309(e).  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

In this case the Veteran's DD 214 shows that the Veteran had service in the Republic of Vietnam.  His exposure to herbicides during service therefore is presumed.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Cardiac Disorder and Hypertension

The Veteran essentially claims that he currently has a cardiac disorder and hypertension that are both related to his service-connected diabetes mellitus.  The claims file reflects that he filed his claim for service connection in June 2007.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Accordingly, the appeals must be denied.

As an initial matter, the Board notes that the Veteran was granted service connection for diabetes mellitus by way of a June 2003 rating decision. 

The Veteran's service treatment records have been reviewed and are negative for symptomatology or diagnoses related to a cardiac disorder or hypertension.  There is no contention to the contrary.

Post-separation VA treatment records are associated with the claims file and are negative for evidence that the Veteran was diagnosed with a cardiac disorder during the pendency of the appeal.  

The Veteran's VA medical records show that his blood pressure was assessed on multiple occasions.  A May 2003 treatment record shows that his blood pressure level was 133/87.  (For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101.)  He underwent a clinical examination, after which he was assessed with hyperlipidemia, controlled hypertension/non-insulin dependent diabetes mellitus.

VA diabetes mellitus examination reports dated in May 2003 and January 2007 show that the Veteran denied having hypertension.  During both examinations, he reported experiencing syncopal episodes more than fifteen years prior, for which he underwent testing.  According to the Veteran, no specific abnormalities were found.

In August 2007, the Veteran underwent VA heart and hypertension examinations, at which time the claims file was reviewed.  The Veteran reported that his cardiac symptomatology began in 1989 and he relayed a history of a syncopal episode.  He stated that he his hypertension condition was identified in 2007, during a routine evaluation.  He stated that his blood pressure was elevated at that time and that he was advised to treat his condition with diet and exercise.  Following clinical examinations, the examiner determined that there was no evidence of a heart condition or hypertension at the time of the examination.  With respect to the claimed cardiac disorder, the examiner specified that she ordered a chest X-ray, electrocardiogram (EKG), and Multi-Gated Acquisition test (MUGA), in addition to the physical examination, all which revealed normal results; the examination did not reveal evidence of a heart condition.  As for the hypertension disorder, the examiner stated that she reviewed the Veteran's medical record and did not find a diagnosis of hypertension included in his listed medical conditions.  She also reviewed all of his blood pressure levels and only identified one blood pressure reading in April 2003 which was reported to be slightly elevated; she noted that this was most likely due to the fact that the Veteran was in pain at that time due to a perianal abscess and fistula.  The examiner noted that his blood pressure was taken on several occasions on different days with normal values.  As there was no evidence of hypertension or a heart condition at the time of the examination, the examiner did not provide an opinion with respect to the Veteran's claims.

Associated with the claims file are the Veteran's private medical records, which are negative for evidence of a cardiac or hypertension disorder.

Analysis

Based on the foregoing evidence, the Board finds that entitlement to service connection for a cardiac disorder and hypertension is not warranted.  The weight of the evidence does not show that the Veteran had the claimed disorders at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the medical evidence does not indicate currently diagnosed cardiac or hypertension disorders, the Board does not even reach the question of whether the claimed disorders are related to the Veteran's military service or to a service-connected disability.

The medical evidence in this case does not include objective findings associated with current cardiac or hypertension disorder at time during the period currently on appeal.  In this regard, the Board finds highly probative the August 2007 VA examiner's conclusion.  Based on clinical examinations of the Veteran and review of the claims file, the examiner essentially determined that there was no evidence of cardiac or hypertension disorders to render a diagnosis in this case.  This medical determination is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and based on the results of the Veteran's clinical evaluation.  Accordingly, it is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. app. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the VA examiner's determination against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).

In reaching the above determinations, the Board acknowledges the May 2003 VA treatment record showing that the Veteran was assessed controlled hypertension.  As an initial matter, the Board highlights that this assessment occurred prior to the date upon which the Veteran filed his claim in June 2007.  Recognition is also given to the fact that August 2007 VA examination references the Veteran's use of Plavix, which is a medication taken to prevent strokes and heart attacks.  However, the mere prescription of the medication, which may have been remote, does not necessarily establish a diagnosis of a cardiac/heart disorder or hypertension.  The Board again highlights that the Veteran has not submitted any objective evidence that of a hypertension diagnosis at any time during his appeal.  See McClain, 21 Vet. App. 319.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, the May 2003 diagnosis lacks probative value because it was not supported by any objective evidence or clinical test results and was not apparent on the later clinical examinations in August 2007.  See Nives-Rodriguez v. Peak, 22 Vet. App. 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).  Indeed, the August 2007 VA cardiac and hypertension examinations revealed no evidence of hypertension.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorders.  See McLain, 21 Vet. App. 319.  As there is no objective evidence of the claimed hypertension disorder during the appeal period, there is no basis to warrant service connection in this instance.  

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Given the preponderance of the evidence against the claim, for the Board to conclude that the Veteran currently has a cardiac disorder and hypertension that are related to a service-connected disability has BPH would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102;  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the claims for service connection for a cardiac disorder and hypertension must be denied.

Radiculopathy of the Bilateral Lower Extremities

Here, the Veteran claims that his currently diagnosed bilateral radiculopathy of the lower extremities is related to his service-connected diabetes mellitus.  Having reviewed the evidence of record in light of all pertinent laws and regulations, the Board finds that the preponderance of the evidence in against the claims 

The Veteran's service treatment records have been reviewed and are negative for evidence of a neurological disorder of the bilateral lower extremities.  The August 1966 report of medical examination reveals that the clinical examination of the neurologic system was normal.  

Private medical records dated following the Veteran's separation from active duty show that he was treated for his nonservice-connected low back symptomatology and that he was diagnosed with bilateral radiculopathies in June 2006.

In January 2007, the Veteran underwent a VA diabetes mellitus examination, and the examiner reviewed the claims file in conjunction with conducting the examination.  The Veteran reported that he was previously told that he had diabetic neuropathy, and that he experienced pain in his joints and bones.  However, the VA examiner noted that the Veteran underwent a private EMG in 2006, at which time he was assessed with radiculopathy associated with his non-service connected low back disorder; she highlighted that this radiculopathy was not related to his diabetes mellitus and that there was no evidence of peripheral neuropathy.  She also concluded that there were no symptoms of diabetic related peripheral vascular disease in the lower extremities or neurovascular symptoms related to diabetes.  The clinical examination did not reveal any neurological complications or disease related to the Veteran's diabetes mellitus.

In February 2007, the Veteran submitted an excerpt from an article discussing fibromyalgia in support of his neurological claim.  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a radiculopathy of the bilateral lower extremities.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from the claimed disorder.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current disorder is related to his period of active service or to a service-connected disability.  Rather, as will be discussed below, the competent and credible evidence establish that the Veteran's radiculopathy is due to a non-service connected lumbar spine disability.  
  
Initially, the Board notes that the evidence does not show, nor does the Veteran contend that he experienced the onset of his radiculopathy disorder during his period of active service.  His service treatment records do not reflect any complaints of, nor treatment sought for, any problems related to a neurological disorder.  Without an in-service incurrence or aggravation of disease, service connection of bilateral lower extremity radiculopathy is not warranted on a direct basis.  38 C.F.R. § 3.303.

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's lower extremities radiculopathy is etiologically related to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  In this regard, the Board finds highly probative the January 2007 VA examiner's conclusion.  The January 2007 examiner highlighted that the Veteran's diagnosed radiculopathy was determined to be related to his nonservice-connected low back disorder.  This conclusion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the conclusions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran has not provided any competent medical evidence to rebut the evidence against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).  

Further, given the rather definitive conclusion that the Veteran's radiculopathy is the result of his low back disorder, the question of aggravation is essentially moot.  There is also no competent opinion or bases supporting any theory of aggravation.  The Board emphasizes that the prevailing, and only, medical opinion firmly associates that the Veteran's radiculopathy to his nonservice-connected back disability. 

In so determining, the Board has also considered the article excerpt submitted by the Veteran in support of his radiculopathy claim.  Initially, the Board notes that the submitted article pertains to an unrelated disorder, is general in nature, and does not specifically address the facts germane to the Veteran's claim.  To the extent that he is attempting to extrapolate from the article that he has bilateral lower extremity radiculopathy that is related to his military service or a service-connected disability, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record, and, therefore, cannot be deemed material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).

Given the medical evidence against the claims, for the Board to conclude that the Veteran has radiculopathy of the bilateral lower extremities that is related to his military service or to any of his service-connected diabetes mellitus would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Conclusion

In reaching the above determinations, the Board has considered the Veteran's assertions that he currently has cardiac, hypertension, and radiculopathy disorders due to his service-connected diabetes mellitus.  In this instance, the Board finds the Veteran's statements as to the onset and manifestations of his cardiac and neurological symptomatology to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a);  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, cardiovascular and neurological disorders are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of cardiac, hypertension, and radiculopathy, such as chest pain and pain in the extremities, may be reported by a layperson, the diagnosis and etiology of the claimed disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with any disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed cardiac, hypertension, and bilateral lower extremity radiculopathy, are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Thus, the Veteran's claims for service connection are denied.  


ORDER

Service connection for a cardiac disorder is denied.

Service connection for hypertension is denied.

Service connection for radiculopathy of the bilateral lower extremities is denied.


REMAND

As for the remaining issue of service connection psychiatric disorder, to include depression, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran underwent a VA mental disorders examination in August 2007 to determine the etiology of his diagnosed depression.  The examiner indicated that she reviewed the claims file in conjunction with conducting the examination.  The Veteran reported that some of his psychiatric symptomatology began "a long time ago"; however, he stated that he first sought treatment in 2001 following a work accident.  The clinical examination revealed a diagnosis of depressive disorder, not otherwise specified.  The examiner opined that the Veteran's depressive disorder was not caused by or the result of his service-connected diabetes mellitus.  She explained that the Veteran's service treatment records showed no evidence of any psychiatric symptoms or findings and that there was no evidence of psychiatric treatment within one year of his discharge from the military.  The examiner highlighted that the Veteran first sought psychiatric care in 2001, thirty-five years after his military discharge, after suffering a work accident.  She further highlighted that he developed diabetes mellitus in 2002, one year after he developed his depressive symptoms.  She concluded that his depressive condition preceded his metabolic disorder.  

Unfortunately, while the report was more than adequate in many respects, the examiner failed to comment on whether the Veteran's depression was aggravated by his service connected disabilities.  Such an opinion is crucial in properly considering this matter.  An addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the August 2007 VA examiner regarding the opinion of whether the Veteran's depression was caused or aggravated by his service connected diabetes mellitus.  Specifically, ask the examiner to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depression is caused or aggravated by the Veteran's diabetes mellitus or any other service related disability (erectile dysfunction).  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion. 

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


